Citation Nr: 0029288	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  96-45 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pericarditis after December 11, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.  

This case was previously before the Board in July 1999 at 
which time the Board noted that the schedular criteria for 
rating pericarditis had been amended, effective December 11, 
1997.  The Board concluded that the criteria for a 10 percent 
disability evaluation for pericarditis in effect prior to 
December 11, 1997 had been met.  The Board then determined 
that the remaining question concerned whether the veteran was 
entitled to a rating in excess of 10 percent under the new 
criteria.  The Board remanded the case for additional 
development and consideration of that issue.  

Since the Board decision in July 1999 carefully reviewed the 
evidence then of record in the context of whether the veteran 
was entitled to an increased rating under the schedular 
criteria prior to December 11, 1997, the Board will not 
repeat, but will summarize, the evidence previously 
considered and reported.  

In addition, the Board decision in July 1999 indicated that 
the question of service connection for postoperative 
residuals of coronary artery disease was not in appellate 
status.  The Board noted that the veteran's claim for service 
connection for postoperative residuals of coronary artery 
disease had been denied in unappealed rating actions in 
October 1987 and November 1993.  It was further noted that 
statements received after the veteran sought an increased 
rating in March 1995 implied that he considered all his 
cardiovascular disability to be due to or aggravated by his 
pericarditis.  However, no particular statement could be 
construed as an attempt to reopen the claim for service 
connection for coronary artery disease.  See 38 C.F.R. 
§ 3.155 (1999).  In an informal hearing presentation in 
January 1999, the veteran's representative did dispute the 
1987 and 1993 denials of service connection for this 
disability, raising the possibility that such correspondence 
was an attempt to reopen the claim for service connection.  
The Regional Office (RO) was requested to clarify this 
question and take any necessary action. 

In September 1999, the RO granted the veteran a 10 percent 
rating for pericarditis pursuant to the recent Board 
decision, and the RO continued the denial of the grant of 
service connection for coronary artery disease.  The RO 
advised the veteran of these actions, supplying the veteran 
with a copy of the rating action.  He was again advised of 
his appellate rights.  He submitted additional medical 
evidence about his coronary artery disease, but did not 
disagree with the rating action denying service connection 
for this disability or seek to reopen his claim for service 
connection.  

In August 2000, the veteran contacted the RO stating that a 
physician in 1987 had informed him that his pericarditis had 
complicated his by-pass surgery, a statement similar to those 
made in 1987 and 1993.  In late August 2000, the RO sent the 
veteran a letter requesting additional information that would 
link his pericarditis to the coronary artery disease.  No 
response was received from the veteran.  

In summary, there has been nothing placed in the record since 
the 1995 claim for increase that would constitute a notice of 
disagreement with any recent denial of service connection for 
coronary artery disease.  Specifically, since 1995, there has 
been no written communication expressing disagreement or 
dissatisfaction with recent RO actions denying service 
connection for coronary artery disease. 38 U.S.C.A. § 7105, 
Gallegos v. Gober, 99-106 (U.S. Vet App. Aug. 11, 2000). 
Further, the RO has complied with the Board's request to take 
appropriate action with regard to this matter.  The veteran 
has not provided any information which would constitute a 
reopened claim.  As a result, this matter is not in appellate 
status.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the recognized issue on appeal.  

2.  Currently, the veteran does not have clinical symptoms or 
physical symptoms due to pericarditis such as dyspnea, 
fatigue, angina, dizziness or syncope, that restrict his 
workload ability.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pericarditis after December 11, 1997 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, Part 4, Diagnostic Code 7002 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he has chest pain, 
shortness of breath, and decreased functional ability because 
of his pericarditis.  He contends that his private physicians 
have indicated that the pericarditis has contributed to his 
severe cardiovascular dysfunction.  He maintains that the 
restricted surgery and current pericarditis have caused his 
recent increased cardiovascular problems, including 
additional myocardial infarctions, angina, and shortness of 
breath.  

I.  Background

The service medical records show that the veteran was 
hospitalized in January 1958 for left-sided chest pain 
diagnosed as fibrinous pericarditis.  

On a Department of Veterans Affairs (VA) examination in 
September 1958, objective evaluation of the heart was 
essentially negative, and there was no enlargement to 
percussion.  An X-ray of the heart was normal, with an 
electrocardiogram being borderline.  The diagnosis was no 
residuals of pericarditis.  

The veteran was granted service connection for pericarditis 
subsequently, and a zero percent evaluation was assigned.  

A VA examination in March 1966 resulted in the finding that 
there were no residuals of pericarditis.  

The veteran was hospitalized from October to November 1986 at 
a private medical facility for complaints of chest pain 
typical of angina pectoris.  He had a two-year history of 
hypertension.  A cardiac catheterization showed mildly 
impaired left ventricular function.  No history of 
pericarditis was noted.  The diagnoses were accelerated 
hypertension, myocardial infarction, and severe 
atherosclerotic coronary artery disease, with three-vessel 
involvement.  

The veteran underwent coronary artery bypass grafting 
including a circumflex endarterectomy and saphenous vein 
bypass grafting to the circumflex and right coronary arteries 
at another private medical facility in November 1986.  The 
surgical report and the hospital report do not contain any 
mention of pericarditis, or any indication that the surgery 
was changed or restricted because of pericarditis.  

A cardiac catheterization in March 1992 at a private medical 
facility because of recurrent angina resulted in the 
diagnosis of posterolateral circumflex ischemia.  

In January 1993, Robert W. Kamienski, M.D., the physician who 
had performed the bypass grafting in 1986, reported that the 
surgery had been a significantly difficult procedure because 
of severe pericarditis.  Dr. Kamienski reported that one of 
three originally bypassable arteries was not found because of 
severe pericarditis.  The veteran was then treated for 1 1/2 
years following the surgery for chest wall discomfort, but it 
was uncertain as to whether this chest wall discomfort was 
related to the previous pericarditis.  Dr. Kamienski 
indicated that the diagnoses included coronary artery 
occlusive disease, severe preoperative pericarditis, most 
likely related to a myocardial event, and postoperative 
cellulitis of the leg.  

The treatment notes from Dr. Kamienski from December 1986 
through April 1988 indicate treatment for pain in the left 
leg and left upper chest wall discomfort, which was diagnosed 
as musculoskeletal discomfort.  There was no mention of 
pericarditis.  At the bottom of the page, it was indicated 
that he was writing a letter to the VA at the veteran's 
request supporting the fact that the veteran did have 
pericarditis and adhesions from previous pericarditis. 

Ihsan Ul Haque, M.D., has provided statements between 1993 
and 1999 that the veteran had pericarditis prior to bypass 
surgery in 1986, and that he currently has hypertension, 
angina, coronary artery disease, and a history of myocardial 
infarctions in the 1990's, with severe post pericardiotomy 
syndrome from coronary artery bypass surgery.  These 
statements noted the veteran's account that the bypass 
surgery in 1986 had been restricted because one of the 
arteries could not be grafted due to pericardial scarring.  

On a VA examination in March 1996, the veteran complained of 
severe chest pain, thought to be typical of angina and 
coronary artery disease.  Cardiac evaluation was essentially 
negative.  A history of difficulty in the coronary artery 
bypass surgery in 1986 because of pericarditis was given.  
The examiner expressed the opinion that there was no question 
that there was some scarring relating to pericarditis, but 
that the symptomatology had remained stable over the last 
several years.  

At a hearing at the regional office in September 1996, the 
veteran described his chest pain and discomfort.  The veteran 
stated that there was also a sensitivity to temperature 
extremes, and that a physician had informed him that this was 
due to pericarditis.  

On a VA examination in October 1996, the veteran complained 
of sharp stabbing pains in the chest 4 or 5 times daily for 
which he was taking nitroglycerin.  He stated that he was 
able to perform light activities, and he did not complain of 
shortness of breath.  An electrocardiogram showed normal 
sinus rhythm, with left atrial enlargement, left ventricular 
hypertrophy, and old inferior infarct.  The diagnoses 
included a history of pericarditis, status post myocardial 
infarction, hypertension, and status post coronary artery 
bypass grafting.  

The veteran was treated for myocardial infarctions in 1996 
and 1998.  A cardiac catheterization in December 1996 
resulted in the diagnoses of coronary artery disease, 
uncompromised left ventricular systolic function except for 
minimal inferobasilar hypokinesis, normal resting with left 
ventricular hemodynamics, widely patent saphenous vein graft 
to the right coronary artery, possibly totally occluded 
saphenous vein graft to the circumflex vessel, and normal 
aortic root study.  The veteran's physician in December 1996, 
Tariq Saleen, M.D., reported that the veteran had been 
hospitalized in December 1996 for unstable angina, with a 
previous history of cardiac artery disease and bypass 
surgery.  

On a VA examination in June 1998, there was tenderness in the 
right mammary area.  There was no dyspnea, orthopnea, or 
edema of the legs.  Heart rhythm was regular, with no 
murmurs.  There was left ventricular hypertrophy and evidence 
of an old inferior infarct.  The diagnoses included 
hypertension, status post myocardial infarction, status post 
coronary artery bypass graft, coronary artery disease, 
angina, and history of pericarditis, with no residuals based 
on electrocardiogram.  

On a VA examination in January 2000, the veteran's service 
medical records and post service medical records were 
reviewed, including the report of the veteran's 
hospitalization and surgery in 1986.  It was noted that after 
1986 the veteran continued to have intermittent chest pain, 
and carried a diagnosis of hypertension and fibromyositis.  
On physical examination, the veteran complained of constant 
chest wall pain.  Blood pressure was 150/70.  There were no 
murmurs, no peripheral edema, and no arrhythmia.  An 
electrocardiogram showed evidence of an old 
inferior/posterior/lateral wall myocardial infarction, 
borderline criteria for left ventricular hypertrophy, and 
nonspecific T-wave changes.  

The examiner noted that the veteran had indicated that the 
pericarditis which had occurred in service precluded adequate 
revascularization because of disruption of the anatomy, and 
that there were several letters from private physicians to 
this effect.  However, the examiner indicated that on close 
review of the veteran's hospital and surgical report, there 
was no mention of difficulty in dissection and getting to the 
vessels with proper anastomosis demonstrated.  The examiner 
expressed the opinion that the veteran was not entitled to 
further compensation for his coronary artery disease on the 
basis of the preexisting pericarditis.  The examiner 
expressed the opinion that the veteran's current 
symptomatology was vague and was most likely related to the 
fibromyositis. 

The last statement from Dr. Haque dated in March 2000 
confirms that the veteran suffers from coronary artery 
disease, and that the veteran had had another myocardial 
infarction in January 2000.  The disease was inoperable and 
was being treated with medication alone.  The veteran wrote 
on this statement that he was inoperable because of 
pericarditis.  

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's medical history and current clinical manifestations 
have been reviewed in the context of all applicable 
regulations. 

In this case, the question before the Board is the veteran's 
proper rating for pericarditis pursuant to the amended 
regulations effective from December 11, 1997.  Under 
Diagnostic Code 7002, as amended, a 30 percent evaluation 
will be assigned for pericarditis where the workload of 
greater than 5 METs but no greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or chest X-ray.  A 10 
percent evaluation will be assigned where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required.  

The record contains statements from private physicians 
indicating that the veteran has pericarditis with severe 
manifestations.  However, VA examinations in 1998 and 2000 
fail to indicate that the veteran has pericarditis with 
sufficient manifestations to warrant a rating in excess of 10 
percent under the new criteria which were effective December 
11, 1997.  

Basically, the veteran's private physician, Dr. Kamienski, 
reported several years after the veteran's bypass surgery 
that the veteran had severe pericarditis at the time of his 
bypass surgery in 1986.  However, as noted by the VA examiner 
in January 2000, the hospital records and the surgical report 
in 1986, as well as this physician's clinical notes, indicate 
that there was no contemporaneous mention of pericarditis.  
The VA examiner in January 2000 essentially determined that 
pericarditis was not an influencing factor in the bypass 
surgery in 1986 or is currently present to any disabling 
degree.  While other physicians have expressed the opinion 
that the veteran has severe pericarditis, these physicians 
were basing their opinions on Dr. Kamienski's 1993 letter, 
which is not supported by the actual contemporaneous medical 
records.  The Board finds that the opinion by the VA 
specialist in January 2000 is most persuasive in determining 
the extent of disability caused by the veteran's 
pericarditis. 

In essence, Dr. Haque and other physicians have relied on the 
veteran's history as provided by him relating to the nature, 
history, and severity of the pericarditis.  Such physicians 
have also relied on Dr. Kamienski's initial statement, 
dictated a few years after the surgery, but rebutted by the 
contemporaneous 1986 surgical notes and reports of 
hospitalization.  The VA examiner in January 2000 has 
confirmed the numerous letters from physicians reporting that 
the veteran does have serious cardiovascular problems, 
manifested by the coronary artery disease and hypertension, 
but that detailed examination found no basis to find, 
directly or indirectly, that the pericarditis was causing 
significant, disabling symptoms.  The veteran did have some 
vague symptoms related to fibromyositis, but the examiner 
concluded that these were not related to any pericarditis 
initially manifested in service.  In essence, after reviewing 
all of the veteran's medical records, the VA examiner in 
January 2000 concluded that the veteran has not manifested 
any symptoms of pericarditis which would warrant a higher 
evaluation.  



ORDER

Entitlement to a rating in excess of 10 percent for 
pericarditis subsequent to December 11, 1997, is not 
established.  The benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




 

